ON PETITION FOR REHEARING GRANTED

By Amended Petition for Rehearing, the State brings to the attention of this Court the decisions of the United States Supreme Court in Lee v. United States, 432 U.S. 23 (1977), and United States v. Scott, 437 U.S. 82 (1978). Under these decisions, the trial court’s granting of defendant’s motion to dismiss the information’after the jury has been sworn and jeopardy attached does not bar subsequent refiling and trial on the same charges.
Accordingly, the petition for rehearing is granted, and writ of prohibition denied.
McCORD, BOOTH and LARRY G. SMITH, JJ., concur.